Citation Nr: 0514143	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  04-02 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from April 1974 to May 
1975.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, denying the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

Pursuant to her request, the veteran was afforded a 
videoconference hearing before the Board in March 2005, 
during which she was assisted by a Vet Center counselor.  A 
transcript of that proceeding is contained within the 
veteran's claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record reflects that the veteran's entitlement to service 
connection for PTSD was denied previously in a rating 
decision entered in February 2001 by the RO in Cleveland, 
Ohio.  The significance of the February 2001 rating decision 
has not to date been addressed by the Huntington RO in 
connection with its April 2003 adjudication of the veteran's 
claim to reopen filed in November 2002.  Rather, it is 
apparent that the RO has undertaken de novo review of the 
veteran's claim for service connection for PTSD, without 
addressing the finality of the prior denial or the question 
of whether new and material evidence has been presented.  The 
question of the finality of the prior action must be 
addressed prior to a review of the claim's merits, and the 
veteran must be informed of the existence of this preliminary 
issue and afforded an opportunity to submit argument and 
evidence in support of any position that the claim should be 
reopened.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

Also, further procedural development of this matter is found 
to be in order.  In this regard, it is noted that full 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
is lacking in this instance.  See Charles v. Principi, 16 
Vet.App. 370 (2002); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  In particular, it is noted that veteran was never 
fully advised of the applicable requirements for the 
reopening of her previously denied claim of entitlement to 
service connection for PTSD, nor was she adequately informed 
of the division of responsibility between herself and VA in 
obtaining records in support of her claim to reopen from VA 
and non-VA sources.  

From an evidentiary standpoint, it is noted that the veteran 
offered testimony at her March 2005 hearing that she was in 
receipt of disability benefits from the Social Security 
Administration (SSA), although she was uncertain whether her 
claimed PTSD was a basis for the award of the SSA benefits.  
The only pertinent data from the SSA on file is a piece of 
December 2002 correspondence to the veteran in which it was 
noted that the primary medical diagnosis was anxiety disorder 
related.  Based on the foregoing, further action to retrieve 
all pertinent SSA medical and administrative records is in 
order.  Further records retrieval is also necessary in order 
to ensure that a complete set of records relating to the 
veteran's February 1975 inservice hospitalization at the 
National Naval Medical Center, Bethesda, Maryland, and any 
available Vet Center records are obtained and made a part of 
the claims folder.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the AMC/RO must 
notify the veteran what information and 
evidence are needed to substantiate her 
claim to reopen the issue of entitlement 
to service connection for PTSD, to 
include the question of whether new and 
material evidence has been presented to 
reopen such claim.  The veteran must be 
notified of what portion of that evidence 
VA will secure, and what portion she 
herself must submit.  The RO should also 
advise the veteran to submit all 
pertinent evidence not already on file 
that is held in her possession.  If 
requested, VA will assist her in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that she 
provides sufficient, identifying 
information and written authorization.  

2.  The AMC/RO must attempt to obtain a 
complete set of records pertaining to the 
veteran's period of inservice hospital 
care at the National Naval Medical 
Center, Bethesda, Maryland beginning 
February 25, 1975, for inclusion in her 
claims folder.   

3.  The AMC/RO must obtain any and all 
available record of treatment pertaining 
to the veteran which were compiled at the 
Vet Center in Huntington, West Virginia, 
for inclusion in the claims folder.  

4.  The AMC/RO must obtain from the SSA 
any and all records prepared by and/or 
utilized by that agency in its award of 
disability benefits to the veteran.  Once 
obtained, such records must be made a 
part of the veteran's claims folder.  

5.  Lastly, the RO must adjudicate the 
veteran's claim to reopen the issue of 
entitlement to service connection for 
PTSD, including the preliminary issue of 
the finality of one or more prior rating 
decisions and whether new and material 
evidence has been presented to reopen 
such claim.  Such adjudication must be 
made on the basis of all the evidence on 
file, and all governing legal authority, 
including the VCAA, its implementing 
regulations, and the jurisprudence 
interpretive thereof.  In addition, the 
veteran's claim to reopen the issue of 
entitlement to service connection for 
PTSD must be considered under 38 C.F.R. 
§ 3.156 (2004).  If the benefit sought on 
appeal remains denied, the veteran must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue herein on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



